           Case 1:14-cr-00283-LY Document 47 Filed 11/02/20 Page 1 of 2



PROB 12A
(7/93)


                         UNITED STATES DISTRICT COURT
                                        for
                              Western District of Texas
                            Report on Offender Under Supervision

Name of Offender: Miguel Reyna                              Case Number: A-14-CR-283(01)-LY

Name of Sentencing Judicial Officer: Honorable Lee Yeakel, U.S. District Judge

Date of Original Sentence: February 18, 2015

Original Offense: Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 924(g)(1) and
(a)(2)

Original Sentence: 18 months’ imprisonent, followed by a three-year term of supervised release.
Special conditions include substance abuse treatment; alcohol abstinence; search condition; and a
$100 special assement (satisfied)

Type of Supervision: Supervised Release       Date Supervision Commenced: November 21, 2019

Assistant U.S. Attorney: Daniel M. Castillo     Defense Attorney: David M.C. Peterson (AFPD)



                                PREVIOUS COURT ACTION

On February 21, 2020, a Probation Form 12A was filed with the Court to address the defendant’s
drug use. No action was requested or taken by the Court.

On May 27, 2020, a Probation Form 12A was filed with the Court to address the defendant’s drug
use and failure to pay his $100 special assessment. No action was requested or taken by the Court.

                              NONCOMPLIANCE SUMMARY

Violation of Standard Condition No. 7: “The defendant shall refrain from excessive use of
alcohol and shall not purchase, posses, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substance, except as prescribed by a physician.”

Nature of Non-compliance: On October 7, 2020, during a contact with the defendant at his
residence, he appeared to be under the influence of a narcotic and showing signs of paranoia. When
asked if he had used any narcotics recently, Reyna admitted to using methamphetamine on or about
October 4, 2020. On October 7, 2020, Reyna submitted to a drug test, said result returned positive
for methamphetamine on October 23, 2020.
            Case 1:14-cr-00283-LY Document 47 Filed 11/02/20 Page 2 of 2




Miguel Reyna
Report on Offender Under Supervision
Page 2

U.S. Probation Officer Action: On August 6, 2020, a parole violation warrant was issued for the
defendant. Contact with the parole officer revealed Reyna had violated the conditions of the
location monitoring program. On October 7, 2020, the parole violation warrant was served, and
Reyna was arrested by the Granite Shoals Police Department at his home. On October 28, 2020,
Reyna appeared before the parole board to address his violations. As of this writing, a disposition
has not been reached. Reyna remains in custody at the Bastrop County Jail. The Probation Office
respectfully requests no adverse action be taken at this time. Reyna has been admonished for his
narcotic use. The Probation Officer will continue to monitor his custody status. Accordingly, the
Court reserves the right to revisit this allegation in the future. In addition, should Reyna incur any
further violations, the Court will be immediately notified.


Approved by,                                                  Respectfully submitted,


____________________                                          _____________________
Hector J. Garcia                                              Heather M. Durand
Supervising U.S. Probation Officer                            U.S. Probation Officer
                                                              Date: November 2, 2020



THE COURT ORDERS:

[X] No Action

[ ] Submit a Request for Modifying the Conditions or Term of Supervision

[ ] Submit a Request for Warrant or Summons

[ ] Other ________________________________


                                                              __________________________
                                                              Honorable Susan Hightower
                                                              United States Magistrate Judge

                                                                    November 2, 2020
                                                              Date: _______________
